Order, Supreme Court, New York County, entered April 24, 1980, reversed, on the law and the facts, to the extent appealed from, and otherwise *629affirmed, without costs or disbursements. The plaintiffs sue for a 5% participating share in the amount received by the defendants in connection with the construction in Iran of a mill for the manufacture of pipe. The defendants moved for an open commission to examine in France a named but unserved defendant and a nonparty witness, both of whom are Iranian natives residing in France, and who, having been involved in the transaction, could have relevant information. The motion was granted, but the order directed the defendants to pay the costs and expenses, including the travel expenses, of opposing counsel in attending depositions in France, and made no provision for the recovery of the expenses incurred as a taxable disbursement in the event of ultimate success, and defendants appealed. We reverse only to the extent appealed from, and direct that each party pay its own expenses with respect to the depositions in France, with the ultimately prevailing party to recover the expenses incurred as a taxable disbursement. Concur—Kupferman, J. P., Sandler, Ross, Silverman and Carro, JJ.